DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Yi et al., (U.S. 2014/0181354 A1, hereinafter “Yi”), discloses  PCIe switching network, multiple switch terminal devices, a managing unit, multiple host processing units, multiple terminal processing units, multiple hosts, and multiple terminal devices. After a PCIe data packet sent by a host is processed by a host processing unit, a new PCIe data packet that can be transmitted in a PCIe switch is constructed, and is transferred, by using a switch terminal device and a terminal processing unit, to a terminal device or I/O device. 
 	However Yi or any other prior art fails to disclose , alone or in combination, a device, system or method wherein Peripheral Component Interconnect Express (PCIe) upstream ports configured to couple to a host; a PCIe downstream port coupled to the PCIe upstream ports and configured to couple to an input/output (I/O) device; an internal connection line; and an internal processing apparatus coupled to the PCIe downstream port using the internal connection line and configured to: transmit a configuration read/write packet to the PCIe downstream port using the internal .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE CHACKO/Primary Examiner, Art Unit 2456